DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group A (claims 1-7, 19 and 20) in the reply filed on March 15, 2021 is acknowledged.
Claim Objections
Claim 1 is objected to because of the following informalities:  ultrasound emitter unit is recited earlier in preamble, therefore referring to the ultrasound emitter unit as “an” is improper. It would be suggested to change “an” to “the” when referring to the ultrasound emitter unit in line 6.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

In claim 1, the limitation “RF emitter unit (RFE) is configured to emit” has been interpreted under 112(f) as a means plus function because of the non-structural term “unit” and functional language “emit”. For the purpose of examination, this limitation will be interpreted as a CPU with corresponding algorithm capable of emitting RF signals. 
In claim 1, the limitation “RF detector unit (RFD) is configured to detect” has been interpreted under 112(f) as a means plus function because of the non-structural term “unit” and functional language “detect”. For the purpose of examination, this limitation will be interpreted as a CPU with corresponding algorithm capable of detecting RF signals. 
In claim 1, the limitation “ultrasound emitter unit (UEU, UEU2, UEU3) is configured to emit” has been interpreted under 112(f) as a means plus function because of the non-structural 
In claim 1, the limitation “position determination unit … is configured to determine” has been interpreted under 112(f) as a means plus function because of the non-structural term “unit” and functional language “determine”. For the purpose of examination, this limitation will be interpreted as a CPU with corresponding algorithm capable of determining the position of the RTC. 
In claim 2, the limitation “ultrasound emitter unit (UEU, UEU2, UEU3) is configured to emit” has been interpreted under 112(f) as a means plus function because of the non-structural term “unit” and functional language “emit”. For the purpose of examination, this limitation will be interpreted as a CPU with corresponding algorithm capable of emitting an ultrasound signal. 
In claim 4, the limitation “ultrasound emitter unit (UEU, UEU2, UEU3) is configured to emit” has been interpreted under 112(f) as a means plus function because of the non-structural term “unit” and functional language “emit”. For the purpose of examination, this limitation will be interpreted as a CPU with corresponding algorithm capable of emitting an ultrasound signal. 
In claim 5, the limitation “Position determination unit (PDU2, PDU3) is configured to determine” has been interpreted under 112(f) as a means plus function because of the non-structural term “unit” and functional language “determine”. For the purpose of examination, this limitation will be interpreted as a CPU with corresponding algorithm capable of determining the position of an RTC. 
In claim 6, the limitation “position determination unit (PDU4) is further configured to determine” has been interpreted under 112(f) as a means plus function because of the non-
In claim 7, the limitation “RF detector unit (RFD) is configured to wirelessly detect” has been interpreted under 112(f) as a means plus function because of the non-structural term “unit” and functional language “detect”. For the purpose of examination, this limitation will be interpreted as a CPU with corresponding algorithm capable of wirelessly detecting RF signals. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claims 1 and 20 recite the limitation “(SY, SY2, SY3, SY4)” This claim element would be indefinite to one with ordinary skill in the art. It is unclear what the parentheticals convey in the claim element in question and what the multiple versions of a single element represent. 

Claim 1 recites “(PDU, PDU1, PDU2, PDU3)” This claim element would be indefinite to one with ordinary skill in the art. It is unclear what the parentheticals convey in the claim element in question and what the multiple versions of a single element represent. 
	Claims 1, 6 and 20 recite “(DT1)” This claim element would be indefinite to one with ordinary skill in the art. It is unclear what the parentheticals convey in the claim element in question.
Claim 5 recites “(SY2, SY3)” This claim element would be indefinite to one with ordinary skill in the art. It is unclear what the parentheticals convey in the claim element in question and what the multiple versions of a single element represent. 
Claim 5 recites “(UEU2, UEU3)” This claim element would be indefinite to one with ordinary skill in the art. It is unclear what the parentheticals convey in the claim element in question and what the multiple versions of a single element represent. 
Claim 5 recites “(UEai..an)” This claim element would be indefinite to one with ordinary skill in the art. It is unclear what the parentheticals convey in the claim element in question.
Claim 5 recites “(PDU2, PDU3)” This claim element would be indefinite to one with ordinary skill in the art. It is unclear what the parentheticals convey in the claim element in question and what the multiple versions of a single element represent. 
Claim 5 recites “(DTai..an)” This claim element would be indefinite to one with ordinary skill in the art. It is unclear what the parentheticals convey in the claim element in question.

Claim 6 recites “(RFD2)” This claim element would be indefinite to one with ordinary skill in the art. It is unclear what the parentheticals convey in the claim element in question.
Claim 6 recites “(PDU4)” This claim element would be indefinite to one with ordinary skill in the art. It is unclear what the parentheticals convey in the claim element in question.
Claim 19 recites “(PDA, PDA2, PDA3, PDA4)” This claim element would be indefinite to one with ordinary skill in the art. It is unclear what the parentheticals convey in the claim element in question and what the multiple versions of a single element represent.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 does not further limit claim 1, since it merely introduces a component that can be regarded as a system.  Applicant may cancel the claim(s), amend the claim(s) to place 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The limitation “computer program product” does not appear to be a process, machine, manufacture or composition of matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because what is claimed is a product that does not have a physical or tangible form, such as computer program per se and is claimed as a product without structural recitations. See MPEP 2106.03. Examiner recommends amending claim language to recite a non-transitory computer readable storage medium. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5-7 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Govari (US 7575550 B1).
Regarding claim 1, Govari discloses a system (SY, SY2, SY3, SY4) for determining a position of an RF transponder circuit (RTC) (12) respective an ultrasound emitter unit (UEU, UEU2, UEU3) (11) (see col. 9 lines 51-53 "ultrasound generator 11 situated at a known location and is directed towards a vicinity of locating transducer 12") based on RF signals emitted or reflected by the RF transponder circuit (RTC) (see abstract "An Apparatus for determining the disposition of an object relative to a reference frame includes at least one field generator, which generates an electromagnetic field in a vicinity of the object and at least one transducer, which is fixed to the object. The at least one transducer vibrates at a predetermined vibrational frequency and emits energy, responsive to an interaction of the electromagnetic field therewith.”) the system comprising:
An RF emitter unit (RFE) (26) (see col. 6 lines 13-16 "RF radiator driver 26 to generate driving signals. The driving signals in turn cause one or more RF radiators 40, 42 and 44 located outside a body surface 24 of the patient to emit RF radiation
RF detector unit (RFD) (34, 36, 38) (see col. 6 lines 24-26 "signal processor 30 can utilize inputs comprising the representation of the driving signals and measurements from detectors 34, 36, and 38").
an ultrasound emitter unit (UEU, UEU2, UEU3) (11) (see col. 9 lines 51-53 "ultrasound generator 11 situated at a known location and is directed towards a vicinity of locating transducer 12").
a position determination unit (PDU, PDU2, PDU3, PDU4) (item 30) (see abstract "A signal processor is also included for receiving and processing the detector signals to determine coordinates of the object").
wherein the RF emitter unit (RFE) (26) is configured to emit RF signals (see col. 6 lines 13-16 "RF radiator driver 26 to generate driving signals. The driving signals in turn cause one or more RF radiators 40, 42 and 44 located outside a body surface 24 of the patient to emit RF radiation") for energizing the RF transponder circuit (RTC) (see col. 2 lines 51-53 "RF-responsive transducer, having a resonant vibrational frequency in the ultrasonic range, is fixed to an object and is irradiated with an RF energy field")
wherein the RF detector unit (RFD) is configured to detect a modulation of the RF signals emitted or reflected by the RF transponder circuit (RTC) (see col. 6 lines 24-27 "signal processor 30 can utilize inputs comprising the representation of the driving signals and measurements from detectors 34, 36, and 38 in performing a triangulation algorithm") also see (col. 9 lines 13-14 "The acoustic radiation emitted by each of units 118,120 and 122 in transducer 12 is detected by each of the detectors
wherein the ultrasound emitter unit (UEU, UEU2, UEU3) is configured to emit ultrasound signals for modulating the RF signals emitted or reflected by the RF transponder circuit (RTC) (see col. 9 lines 51-53 "ultrasound generator 11 situated at a known location and is directed towards a vicinity of locating transducer 12") where (see col 1. Line 49 "the ultrasound field modulates the RF field. This modulation is detected by an RF transducer").
wherein the position determination unit (PDU, PDU2, PDU3, PDU4) is in operative communication with the RF detector unit (RFD) and with the ultrasound emitter unit (UEU, UEU2, UEU3) (see FIG. 1: Ultrasound generators 11,13, 15 and detectors 34, 36, 36 in communication with processor 30), and is configured to determine a position of the RF transponder circuit (RTC) respective the ultrasound emitter unit (UEU, UEU2, UEU3) (see abstract "A signal processor is also included for receiving and processing the detector signals to determine coordinates of the object") based on a time difference (ATi) between the emission of an ultrasound signal by the ultrasound emitter unit (UEU, UEU2, UEU3) and the detection by the RF detector unit (RFD) of a corresponding modulation in the RF signal emitted or reflected by the RF transponder circuit (RTC) (see col. 10 lines 3-5 "The time period starting from the initiation of ultrasound field generation and ending when the modulated RF signal is first detected 
and wherein the modulation includes at least one of: phase modulation, amplitude modulation, pulse sequence modulation, and code modulation (see col. 6 lines 24-27 "signal processor 30 can utilize inputs comprising the representation of the driving signals and measurements from detectors 34, 36, and 38 in performing a triangulation algorithm"). The triangular algorithm can be considered a code sequence for modulating signals.

Regarding claim 3, Govari discloses the system according to claim 1 wherein the RF emitter unit (RFE) (26) comprises an RF emitter unit antenna (40, 42, 44) for transmitting RF signals (see col. 6 lines 13-15 “RF radiator driver 26 to generate driving signals. The driving signals in turn cause one or more RF radiators 40, 42 and 44 … to emit RF radiation”) to the RF transponder circuit (RTC) (12) (see col. 6 line 18 “The ultrasonic radiation from locating transducer 12”)
wherein the RF emitter unit antenna (40, 42 and 44) is coupled to both the RF emitter unit (RFE) (26) (see col. 6 lines 13-15 “RF radiator driver 26 to generate driving signals. The driving signals in turn cause one or more RF radiators 40, 42 and 44 … to emit RF radiation”) and the RF detector unit (RFD) (34, 36, 38) such that the RF emitter unit antenna further serves as an input to the RF detector unit (RFD) for detecting RF signals emitted or reflected by the RF transponder circuit (RTC).  (see col. 6 lines 18-20 “The ultrasonic radiation from locating transducer 12, generated by one or more resonating crystal/foil units, is detected by a plurality of ultrasound detectors 34, 36, and 38.”)

a..an) (11, 13, 15) (see col. 10 lines 14-17 “two additional ultrasound generators 13 and 15. located at known points in space, yields the distance from the diaphragm to three known points, and allows the signal processor to calculate the location of the transducer”)
and wherein the position determination unit (PDU2, PDU3) (30) is configured to determine a position of the RF transponder circuit (RTC) (12) (see col. 7 lines 18-19 “signal processor 30 calculates three-dimensional position coordinates of transducer 12”) respective the ultrasound emitter unit (UEU2, UEU3) (see FIG. 1 items 30 and 11 are respective) based on a set of time differences (DTai..an) between the emission of an ultrasound signal by each of the plurality of ultrasound emitters in the ultrasound emitter unit (UEU2, UEU3) (11, 13, 15) and the detection-3-Application No. 16/086,342 Attorney Docket No: 2016P00025WOUSResponse to Restriction Requirement dated February 11, 2021by the RF detector unit (RFD) of its corresponding modulation in the RF signal emitted or reflected by the RF transponder circuit (RTC) (see col. 4 lines 52-56 “A time period starting from the initiation of ultrasound field generation and ending when a modulated RF signal is first detected at the RF detector is substantially the same as the “time of flight'”) where the ultrasound field is generated by the ultrasound generators (11, 13, 15) and also where the transducer (12) detects the radiation (see col. 6 lines 18-20 “The ultrasonic radiation from locating transducer 12 … is detected by a plurality of ultrasound detectors 34, 36, and 38”). 


wherein the position determination unit (PDU4) (30) is in operative communication with the at least a second RF detector unit (RFD2) (34, 36, 38) (see col. 6 lines 24-27 “The detectors are arranged such that signal processor 30 can utilize inputs comprising the representation of the driving signals and measurements from detectors 34, 36, and 38 in performing a triangulation algorithm”) 
wherein the position determination unit (PDU4) (30) is further configured to determine a position of the RF transponder circuit (RTC) (12) respective the RF detector unit (RFD) (34) and the at least a second RF detector unit (RFD2) (36, 38) (see abstract "A signal processor is also included for receiving and processing the detector signals to determine coordinates of the object") based on a time delay (DT3) (see col. 7 lines 13-15 “signal processor calculates the “time of flight” of acoustic radiation from unit 112 to each of the detectors”) between the time difference (DT1) between the emission of an ultrasound signal by the ultrasound emitter unit (UEU) and the detection by the RF detector unit (RFD) of a corresponding modulation in the RF signal emitted or reflected by the RF transponder circuit (RTC) (see col. 10 lines 3-5 "The time period starting from the initiation of ultrasound field generation and ending when the modulated RF signal is first detected 
 and a time difference (DT2) between the emission of the ultrasound signal by the ultrasound emitter unit (UEU) (11) and the detection by the at least a second RF detector unit (RFD2) (34, 36, 38) of the corresponding modulation in the RF signal emitted or reflected by the RF transponder circuit (RTC) (see col. 10 lines 3-5"The time period starting from the initiation of ultrasound field generation and ending when the modulated RF signal is first detected at the RF detector") where the RF signal is emitted by the transducer (see col. 2 lines 53-55 “The transducer is induced to vibrate and emits energy, either RF or ultrasonic energy, or both”) also where any of the plurality of detectors (34, 36) could be used (see col. 8 lines 53-56 “at least three non-overlapping, noncollinear detectors 34. 36, and 38, capable of detecting and transducing the time, magnitude, frequency and/or phase information of the ultra sound waves”). 

Regarding claim 7, Govari discloses the system according to claim 1 wherein the RF detector unit (RFD) (34, 36, 38) is configured to wirelessly detect RF signals emitted or reflected by the RF transponder circuit (RTC) (12) (see FIG. 1 and col. 2 line 61 – col. 3 line 1 “The emitted ultrasound waves are detected by a plurality of ultrasound detectors … There is preferably no wired connection between the transducer and the detectors”). 

Regarding claim 20, Govari discloses a computer program product comprising instructions which when executed on a processor configured to control the system (SY, SY2, SY3, SY4) as defined in claim 1, cause the processor to carry out the steps of a position determination method; the method comprising the steps of: 
causing the RF emitter unit (RFE) (26) to emit RF signals for energizing the RF transponder circuit (RTC) (12) (see col. 6 lines 13-16 "RF radiator driver 26 to generate driving signals. The driving signals in turn cause one or more RF radiators 40, 42 and 44 located outside a body surface 24 of the patient to emit RF radiation") for energizing the RF transponder circuit (RTC) (see col. 2 lines 51-53 "RF-responsive transducer, having a resonant vibrational frequency in the ultrasonic range, is fixed to an object and is irradiated with an RF energy field")
causing the RF detector unit (RFD) to detect RF signals emitted or reflected by the RF transponder circuit (RTC) (see col. 6 lines 24-27 "signal processor 30 can utilize inputs comprising the representation of the driving signals and measurements from detectors 34, 36, and 38 in performing a triangulation algorithm") also see (col. 9 lines 13-14 "The acoustic radiation emitted by each of units 118,120 and 122 in transducer 12 is detected by each of the detectors").
causing the ultrasound emitter unit (UEU, UEU2, UEU3) to emit ultrasound signals for modulating the RF signals emitted or reflected by the RF transponder circuit (RTC) (see col. 9 lines 51-53 "ultrasound generator 11 situated at a known location and is directed towards a vicinity of locating transducer 12") where (see col 1. Line 49 "the ultrasound field modulates the RF field. This modulation is detected by an RF transducer").
determining a position of the RF transponder circuit (RTC) respective the ultrasound emitter unit (UEU, UEU2, UEU3) (see abstract "A signal processor is also included for receiving and processing the detector signals to determine coordinates of the object")  based on a time difference (DT1) between the emission of an ultrasound signal by the The time period starting from the initiation of ultrasound field generation and ending when the modulated RF signal is first detected at the RF detector").

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Govari (US 7575550 B1) in view of Lucas (NPL - Lucas, Valentina S et al. “Utility of high-frequency ultrasound: moving beyond the surface to detect changes in skin integrity.” Plastic surgical nursing : official journal of the American Society of Plastic and Reconstructive Surgical Nurses vol. 34,1 (2014)).

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding claim 2, Govari discloses the system according to claim 1, however does not explicitly disclose wherein the ultrasound emitter unit (UEU, UEU2, UEU3) is configured to emit ultrasound signals at a frequency that is greater than or equal to 40 kHz. This is disclosed by Lucas (NPL) who teaches in an analogous ultrasound system for utilizing ultrasound signal frequencies (see abstract “Ultrasound used typically in clinical settings has frequencies between 2 and 12 MHz”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound emitter of Govari to be capable of producing higher ultrasound frequency signals, specifically one above above 40 kHz, as disclosed by Lucas. This would allow for greater position determination accuracy, along with less interference with other position determining aspects of the invention. 

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Govari (US 7575550 B1) in view of Troesken (US 20090281419 A1).
resonant frequency comes only from the transducer”) and wherein the ultrasound emitter unit (UEU, UEU2, UEU3) is configured to emit ultrasound signals at a frequency (see claim 6 “ultrasound generators which emit ultrasound at frequencies”). However, Govari does not disclose the ultrasound emitter unit is configured to emit signals at a frequency that is different to the mechanical resonance frequency of the RF transponder circuit (RTC). This is disclosed by Troesken in an analogous ultrasound imaging field of endeavor (see para. [0012] “the frequency of the electromagnetic radiation of the localisation signal is different to the frequency of the electromagnetic radiation emitted from the transmission unit. It is thereby possible to differentiate the localisation signal transmitted from the transponder from the electromagnetic field generated by the transmission unit based upon the frequency”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound emitter of Govari to use a frequency that is different for the localization signal and transmission unit as disclosed by Troesken. It would have been obvious for the emitted signal to be ultrasonic. Incorporating varied frequencies would allow for elimination of interference between the ultrasound signal and RF signal. 

Regarding claim 19, Govari discloses the system according to claim 1, however does not explicitly disclose the position determination arrangement (PDA, PDA2, PDA3, PDA4) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Govari to be included in a system comprising the localization element in the system as disclosed by Troesken. The claimed invention discloses a position determination arrangement comprising the system, where the system includes all components besides the RTC. In the case of Troesken, an RTC equivalent “localization element (2)” is comprised in the system. This would allow for greater organization of device components. 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN NIKOLAOS LOMIS whose telephone number is (571)272-4657.  The examiner can normally be reached on Monday-Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN NIKOLAOS LOMIS/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793